Citation Nr: 0202765	
Decision Date: 03/25/02    Archive Date: 04/04/02

DOCKET NO.  94-27 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder between March 31, 1993, and 
August 17, 1998.

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder as of August 18, 1998.

3.  Entitlement to an evaluation in excess of 30 percent for 
meniscectomy residuals of the left knee as of July 6, 1995.

4.  Entitlement to an evaluation in excess of 20 percent for 
meniscectomy residuals of the left knee prior to July 6, 
1995.

5.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee.

6.  Entitlement to a separate evaluation for traumatic 
arthritis of the left knee prior to July 6, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran had active service from October 1962 to January 
1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from October 1993 and November 1995 rating 
decisions of the Atlanta, Georgia, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the October 1993 
rating decision, the RO continued the 10 percent evaluation 
for the service-connected post-traumatic stress disorder.  In 
the November 1995 rating decision, the RO granted a 20 
percent evaluation, effective December 8, 1993, for 
meniscectomy residuals of the left knee, and denied a total 
rating based on individual unemployability.  A hearing was 
held in August 1996 in Atlanta, Georgia, before the 
undersigned Board Member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(c) 
(West 1991 & Supp. 2001).  In March 1998, the Board remanded 
the case to the RO for additional development.  In the course 
of appellate development, a total rating based on individual 
unemployability due to service-connected disability was 
granted.  Accordingly, that issue is no longer before the 
Board.

In December 1999, the RO granted a 50 percent evaluation for 
the service-connected post-traumatic stress disorder, 
effective August 18, 1998, and granted a 30 percent 
evaluation for meniscectomy residuals of the left knee, 
effective August 18, 1998.  The veteran continued to disagree 
with the evaluations assigned to his service-connected 
disabilities.  

In a November 2000 decision, the Board did the following: (1) 
granted a 50 percent evaluation for post-traumatic stress 
disorder, effective March 31, 1993; (2) granted a 70 percent 
evaluation for post-traumatic stress disorder, effective 
August 18, 1998; (3) granted a 30 percent evaluation for 
meniscectomy residuals of the left knee, effective July 6, 
1995; (4) granted a 10 percent evaluation for arthritis of 
the left knee, effective July 6, 1995; (5) denied an 
evaluation in excess of 30 percent for meniscectomy residuals 
of the left knee from July 6, 1995; (6) denied an evaluation 
in excess of 20 percent for meniscectomy residuals of the 
left knee prior to July 6, 1995; (7) denied an evaluation in 
excess of 10 percent for traumatic arthritis of the left knee 
prior to July 6, 1995.

The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (the Court).  In April 2001, 
the Secretary filed a motion to vacate the November 2000 
Board decision and remand it for compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000). 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The veteran did not oppose 
the motion.  The Court granted the motion that same month, 
and the case has been returned to the Board for further 
appellate review.

The Board notes that in the Court's order, it indicates that 
there are seven issues; however, the Board has listed six 
issues on the title page.  Two issues listed in the Court's 
order are: (1) entitlement to an increased evaluation in 
excess of 30% effective July 6, 1995, for meniscectomy 
residuals of the left knee and (2) entitlement to an 
increased evaluation in excess of 30 percent from July 6, 
1995, for meniscectomy residuals of the left knee.  The Board 
finds that these two issues are essentially the same issue 
and thus has listed it as one issue.  


FINDINGS OF FACT

1.  Between March 31, 1993, and August 17, 1998, post-
traumatic stress disorder was manifested by no more than 
considerable social and industrial impairment.

2.  As of August 18, 1998, post-traumatic stress disorder was 
manifested by severe social and industrial impairment.

3.  The veteran filed a claim for an increased evaluation for 
the service-connected meniscectomy residuals of the left knee 
on June 13, 1994.

4.  From June 13, 1994, meniscectomy residuals of the left 
knee, based upon instability, are manifested by no more than 
severe instability.

5.  Prior to June 13, 1994, meniscectomy residuals of the 
left knee, based upon instability, were manifested by no more 
than moderate instability.

6.  From June 13, 1994, traumatic arthritis of the left knee 
is manifested by no more than slight functional impairment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for post-traumatic stress disorder between March 31, 1993, 
and August 17, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).

2.  The criteria for an evaluation in excess of 70 percent 
for post-traumatic stress disorder as of August 17, 1998, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

3.  The criteria for an evaluation in excess of 30 percent 
for meniscectomy residuals of the left knee, based upon 
instability, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107, 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).

4.  The criteria for an effective date of June 13, 1994, for 
the grant of a 30 percent evaluation for meniscectomy 
residuals of the left knee, based upon instability, have been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Code 5257.

5.  The criteria for an evaluation in excess of 20 percent 
prior to June 13, 1994, for meniscectomy residuals of the 
left knee, based upon instability, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

6.  The criteria for an earlier effective date of June 13, 
1994, for the grant of a separate 10 percent evaluation for 
arthritis in the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107, 38 C.F.R. §§ 3.400, 4.71a, Diagnostic 
Codes 5010, 5260 (2001).

7.  The criteria for an evaluation in excess of 10 percent 
for traumatic arthritis as of June 13, 1994, have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 38 C.F.R. §§ 3.400, 
4.71a, Diagnostic Codes 5010, 5260.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  The intended effect 
of the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the November 1995 rating decision on appeal 
and the December 1999 rating decision, the RO informed the 
veteran of the evidence necessary to establish higher 
evaluations for post-traumatic stress disorder and 
meniscectomy residuals of the left knee.  The RO also 
informed the veteran of the evidence necessary to establish a 
separate evaluation for arthritis in the left knee.  In the 
January 1996 statement of the case and the December 1999 
supplemental statement of the case, the RO also included the 
pertinent regulations that applied to the veteran's claims 
for increased evaluations for his service-connected 
disabilities.  Correspondence copies of these determinations 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, although the November 2000 Board decision was 
subsequently vacated, the veteran was still provided a copy 
of this decision, wherein the Board explained the reasons and 
bases for granting the evaluations assigned to the service-
connected post-traumatic stress disorder, meniscectomy 
residuals of the left knee, and arthritis of the left knee, 
including why the effective date for each evaluation was 
assigned, and denying higher evaluations for the service-
connected disabilities.  

The veteran reported he had received private treatment for 
the left knee, and submitted these records himself in 
September 1996.  He denied having received any treatment for 
post-traumatic stress disorder, although he was hospitalized 
at VA facilities, which records have been received and 
associated with the claims file.  The veteran has not 
reported having received any VA treatment for his left knee.  
Thus, the veteran has not alleged that there are any 
additional medical records related to treatment for post-
traumatic stress disorder and his left knee that have not 
been associated with the claims file.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo VA 
examinations related to his claims.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2001).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


A.  Post-traumatic stress disorder

Service connection for post-traumatic stress disorder was 
granted in December 1990, based on evidence showing his 
combat service in Vietnam, and diagnoses of post-traumatic 
stress disorder obtained during VA hospitalizations from May 
to June 1990 and from September to October 1990, as well as a 
VA examination conducted in October 1990.  A 10 percent 
evaluation was assigned, effective in July 1990.  He filed 
his claim for an increased evaluation in April 1993.  The RO 
granted a 50 percent evaluation, effective August 18, 1998.  
The Board subsequently granted a 50 percent evaluation as of 
March 31, 1993, and granted a 70 percent evaluation as of 
August 18, 1998.  Thus, currently, the veteran's service-
connected post-traumatic stress disorder is evaluated as 
follows:

From July 1, 1990, to March 30, 1993		10 percent 
disabling
From March 31, 1993, to August 17, 1998		50 percent 
disabling
From August 17, 1998, to present			70 percent 
disabling

The 10 percent evaluation is not before the Board.  A 
description of the facts as to the claim for post-traumatic 
stress disorder is described below.

A June 1990 VA hospitalization summary report shows that the 
veteran reported that since he was discharged from service, 
he had worked several odd jobs, including carpentry and 
painting, but that he was currently self-employed as a house 
painter.

An October 1990 VA hospitalization summary report shows that 
the veteran reported that he had been self-employed since 
1988.  He stated that his longest length of employment was 
for three years as a meat cutter.

An October 1990 VA psychiatric evaluation report shows that 
the veteran reported that he was not working and had not held 
a job since June.  He stated that since he had gotten out of 
service, he had worked "here and there."  The veteran added 
that he had been a painter or a cook and could not hold onto 
a job.  He stated that the longest job he had held was for 
two months as a cook two years prior.

A November 1991 private hospitalization summary report shows 
that the veteran reported that he was self-employed as a 
painter and had been since 1973.  The private physician 
reported, "Later in [the] interview[,] he indicated that he 
work[ed] for someone else."

The veteran was hospitalized from March to June 1993, for 
treatment of post-traumatic stress disorder, alcohol 
dependence and cocaine abuse, in two separate VA facilities.  
His admission was precipitated by increased symptoms of 
agitation, depression and nightmares, followed by the use of 
alcohol and cocaine after six months of abstinence.  During 
the hospitalizations, he was treated with Antabuse and 
antidepressants.  He was noted to be unemployed.  

An August 1993 VA psychiatric evaluation report shows that 
the veteran reported that he had not had a job since 1983, 
and that he had been a cook.  He stated that he had 
nightmares, particularly since he had stopped using alcohol 
and drugs.  The examiner stated that the veteran had normal 
associative processes without delusional or hallucinatory 
elements.  He stated the veteran's mood was slightly 
depressed.  The diagnosis entered was post-traumatic stress 
disorder.  

The veteran was hospitalized again in a VA facility from 
November to December 1993 for treatment of post-traumatic 
stress disorder.  He complained of anxiety and depression, 
which the examiner stated appeared to improve after his 
medication was changed.  At discharge, the examiner noted 
that the veteran's post-traumatic stress disorder symptoms 
were stable, but continued to be present.  He stated the 
veteran was unemployable due to post-traumatic stress 
disorder.  The examiner also diagnosed a history of substance 
abuse, which he stated had been inactive since March 1993.

In June 1994, the veteran filed a claim for total rating 
based on individual unemployability due to service-connected 
disability, claiming that he had last worked in 1983, and 
that he had been a farm laborer.  He indicated that he had 
problems with authority.  

An August 1995 VA psychiatric evaluation report shows the 
veteran reported that he could not hold a job, could not 
sleep, had flashbacks, and got depressed and angry.  He 
stated that he had not had a regular job in over three years.  
The veteran stated that he was a painter and could not work 
with anyone, and thus picked up odd jobs now and then.  He 
stated that he was not now receiving treatment in the mental 
health clinic, and noted that he had stopped about six months 
earlier because he felt he was not getting much out of it.  
On examination, the examiner stated that the veteran's 
thought processes were normal, but noted that his mood was 
very depressed.  The diagnosis entered was post-traumatic 
stress disorder.  

At a hearing before the undersigned Board Member in August 
1996, the veteran testified that he was a painter by trade, 
and that he was basically self-employed.  He stated he felt 
that he lost about 50 percent of the work available to him 
due to his disabilities.  

A January 1998 letter from the Kroger Company, entitled 1997 
Job Performance, shows that the veteran had been employed 
with the company as a painter since October 1995.  The writer 
of the letter stated that there were several areas needed for 
improvement-primarily involving his attitude, speech, and 
communication.  The writer stated that although the veteran 
had great initiative and was a good craftsman, this was a 
final warning letter regarding the elements that needed 
improvement.  

In April 1998, the veteran submitted a claim for a total 
rating based on individual unemployability due to service-
connected disability, in which he reported having worked 
part-time, from 20 to 30 hours per week, as a painter, from 
August 1993 to June 1994, and full-time, from 40 to 52 hours 
per week for Kroger, from October 1995 to March 1998.

An August 1998 VA psychiatric evaluation report shows that 
the veteran reported that he currently received no 
psychiatric medication or treatment.  He stated that he had 
not used drugs or alcohol since 1993.  He was currently 
unemployed, stating that he had left his last job as a 
painter in March 1998 because he was short-tempered and had 
problems with his supervisor.  He stated that his longest 
employment had been his last job of seven months' duration.  
The veteran reported that his previous employment history was 
spotty, and that he had a pattern of impaired social 
interactions.  He stated that he was socially isolated and 
had no friends.  The veteran reported flashbacks relating to 
combat, and emotional numbness.  He described himself as a 
loner, irritable, easily angered, and anxious.  The veteran 
stated that he had nightmares of Vietnam, initial insomnia 
with frequent awakenings, impaired concentration, survivor 
guilt, anhedonia, depressed mood, anorexia, crying spells, 
hypervigilance, increased startle response, social 
withdrawal, loss of libido, and avoidance of watching war 
movies or any place where Vietnamese was spoken.  

On mental status examination, the examiner stated that the 
veteran's affect was guarded and that his mood was sad.  He 
noted that the veteran became tearful during the interview.  
The examiner stated the veteran's speech was rapid and that 
he was guarded regarding discussing his Vietnam experiences.  
He noted there was no evidence of a thought disorder.  The 
examiner stated the veteran was not able to name any of three 
objects after five minutes, and was unable to abstract 
proverbs.  The diagnoses were post-traumatic stress disorder, 
chronic, depressive disorder, and alcohol dependence, 
sustained full remission.  The examiner stated that the 
veteran's overall global assessment of functioning (GAF) 
score, based on post-traumatic stress disorder and the 
depressive disorder, was 45.  He noted that the depressive 
disorder was closely related to the post-traumatic stress 
disorder and represented a progression of that diagnosis.  
The examiner stated the veteran had a pattern of seriously 
impaired social and occupational functioning.  He added that 
since the veteran's discharge from service, he had been 
unable to sustain employment for greater than seven months, 
had had frequent periods of homelessness, and interpersonal 
difficulties, which had affected his ability to maintain 
relationships and function in the job setting.

The Board notes that during the course of the appeal period, 
that portion of the rating schedule pertaining to mental 
disorders was revised, effective November 7, 1996.  Where a 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies (unless otherwise provided).  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  VA has also issued a 
General Counsel opinion, which held that VA must first 
determine whether the revised version is more favorable to 
the veteran, which may require the Board to apply both the 
old and new versions of the regulation.  VAOPGCPREC 3-2000 
(2000).  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 1991) can be no earlier than the 
effective date of that change.  Id.  Thus, while the Board 
must apply both the former and the revised versions of the 
regulation for the period prior and subsequent to the 
regulatory change, an effective date based on the revised 
criteria may be no earlier than the date of the change.  Id.; 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Accordingly, in this case, the Board must apply the previous 
version of diagnostic code 9411 for the period prior to 
November 7, 1996, while for the period on and after that 
date, the Board must apply whichever version is most 
favorable to the veteran.  The new regulations were not in 
effect when the rating decision on appeal was made, but the 
RO considered the new regulations in the September 1999 
supplemental statement of the case.  The veteran was given 
notice of the new regulations. Therefore, he is not 
prejudiced by the Board's consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The criteria for post-traumatic stress disorder and the 
respective evaluations prior to November 6, 1996, are as 
follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment - 100 percent 
disabling.

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment - 70 percent 
disabling.

Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment - 50 
percent disabling.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The criteria for post-traumatic stress disorder and the 
respective evaluations following November 6, 1996, are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).


1.  An evaluation in excess of 50 percent between
March 31, 1993, and August 17, 1998

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent for post-traumatic 
stress disorder between March 31, 1993, and August 17, 1998.  
The reasons follow.

The VA examination in August 1993 noted that the veteran's 
mood was slightly depressed, and the veteran reported 
nightmares.  Nevertheless, he was hospitalized, primarily for 
treatment of post-traumatic stress disorder, from March to 
June 1993, and again from November to December 1993.  At the 
time of his discharge in December 1993, his post-traumatic 
stress disorder was noted to be stable but symptomatic.  On a 
VA examination in August 1995, the veteran reported that he 
was no longer receiving treatment for his post-traumatic 
stress disorder, but stated that he could not sleep, had 
flashbacks, and would get depressed and angry.  The examiner 
noted that he had a very depressed mood, but that his thought 
processes were normal.  

At the August 1996 hearing before the undersigned Board 
Member, the veteran stated that he lost about 50 percent of 
the work available to him due to his service-connected 
disability.  A January 1998 letter from Kroger, his then 
employer, shows that there had been many problems in 1997, 
particularly with his attitude and ability to work with 
others, beginning in July 1996.  The Board finds that such 
symptoms are indicative of no more than a 50 percent 
evaluation under the old criteria and the new criteria.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1997).

In considering the old criteria, the veteran's post-traumatic 
stress disorder symptoms considerably impair him in both work 
and social situations.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).  Specifically, the January 1998 letter from 
Kroger shows that the veteran has an impairment in both his 
ability to work and interact with others.  The writer of the 
evaluation stated that the veteran was having difficulty with 
his attitude, speech, and communication.  In considering the 
new criteria, although the veteran, during the time period 
involved, did not meet many of the symptoms contemplated by 
the 50 percent evaluation, he met some of them, such as 
difficulty in establishing and maintaining effective work and 
social relationships.  There was no evidence of 
circumstantial, circumlocutory, or stereotyped speech.  The 
veteran has never reported having panic attacks.  Prior to 
August 1998, no medical professional indicated that the 
veteran had any long- or short-term memory problems.  The 
veteran himself did not indicate such when being examined or 
hospitalized.

The Board must now consider whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
during the period between March 31, 1993, and August 17, 
1998, and finds that such is not the case.  The veteran did 
not meet the criteria for a 70 percent evaluation under 
either the old criteria or the new criteria.  Considering the 
new criteria, the veteran had never reported suicidal 
ideation or obsessional rituals which interfered with routine 
activities.  No medical professional has stated that the 
veteran's speech was intermittently illogical, and in fact, 
the examiners noted that the veteran's thought processes were 
normal and that there was no evidence of a thought disorder.  
There has been no findings of spatial disorientation or 
neglect of personal appearance during this period.  Thus, the 
veteran does not meet the 70 percent criteria under the new 
criteria.

In considering the old criteria, the Board must address the 
veteran's employability status.  The Board has thoroughly 
reviewed the evidence of record and finds that there are many 
inconsistencies in the evidence reported by the veteran 
concerning his employment.  Specifically, in June 1990, the 
veteran stated that he was currently self-employed as a house 
painter.  In October 1990, he stated two, different work 
histories.  In the VA hospitalization summary report, it 
indicated that he claimed that he had been self-employed 
since 1988 and that his longest length of employment was for 
three years as a meat cutter.  In the October 1990 evaluation 
report, it indicated that he claimed he had not held a job 
since June and that his longest job was for two months as a 
cook.  In November 1991, the veteran stated that he was a 
self-employed painter and had been since 1973, but later 
stated he worked for someone else.  During the August 1993 VA 
examination, the veteran stated that he had not had a job 
since 1983, and that he had been a cook.  At the time of his 
hospitalization discharge in December 1993, he was noted to 
be unemployable due to post-traumatic stress disorder.  In 
his claim for a total rating based on individual 
unemployability due to service-connected disability filed in 
June 1994, the veteran claimed that he had last worked in 
1983, and that he had been a farm laborer.  In August 1995, 
the veteran stated that he had not had a regular job in over 
three years, that he was a painter, and picked up odd jobs 
now and then.  At his hearing before the undersigned in 
August 1996, the veteran testified that he was a painter by 
trade, that he was basically self-employed, and that he felt 
he lost about 50 percent of the work available to him due to 
his disabilities.  

However, according to a letter dated in January 1998 from the 
Kroger Company, the veteran had been employed by them as a 
painter since October 1995.  In his claim for a total rating 
based on individual unemployability due to service-connected 
disability submitted in April 1998, he reported having worked 
as a painter, from 20 to 30 hours per week, from August 1993 
to June 1994, and from 40 to 52 hours per week for Kroger, 
from October 1995 to March 1998.  On the August 1998 
examination, he stated that his longest employment had been 
his last job of seven months' duration.  

Moreover, on several of his orthopedic examinations, he 
indicated that his knee disability interfered with his 
employability.  Due to these irreconcilable inconsistencies, 
a conclusion as to industrial impairment cannot be made based 
on the veteran's statements alone.  The Board finds that the 
veteran's credibility when reporting his employment history 
and status to be not credible and accords his employment 
history little to no probative value.  The varying stories he 
has reported in varying medical records are completely 
inconsistent and cannot be accorded any significant probative 
value.  

Thus, in considering the old criteria and why the veteran 
does not meet the 70 percent evaluation, the Board notes that 
it cannot make a determination, based upon the veteran's 
history, that his post-traumatic stress disorder symptoms 
caused any more than considerable impairment as to his 
employability.  Additionally, the psychiatric examinations in 
August 1993 and August 1995 did not show symptoms reflective 
of severe social impairment.  There is no objective evidence 
of record between 1993 and 1998 upon which to establish a 
factually ascertainable finding that the veteran's service-
connected post-traumatic stress disorder increased in 
severity.  The Board notes that the veteran has been granted 
temporary total evaluations for the periods of the 
hospitalizations in 1993.  The Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 50 percent for post-traumatic stress disorder 
during the period between March 31, 1993, and August 17, 1998 
(except for the hospitalizations between in June 1993 and 
December 1993).

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his service-
connected post-traumatic stress disorder warranted an 
evaluation in excess of 50 percent between March 1993 and 
August 1998, the Board finds that the evidence does not 
support his contentions, for the reasons stated above.  The 
Board is responsible for weighing all of the evidence and 
finds that the preponderance of it is against an evaluation 
in excess of 50 percent prior to August 1998, and there is no 
doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

2.  An evaluation in excess of 70 percent as of 
August 18, 1998

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
an evaluation in excess of 70 percent for post-traumatic 
stress disorder from August 18, 1998.  The reasons follow.

At the time of the August 18, 1998, VA psychiatric 
evaluation, the veteran reported increased symptomatology 
compared to his report of his symptoms during prior 
psychiatric evaluations, including hospitalizations.  The 
veteran reported that he was socially isolated and had no 
friends.  Prior to August 1998, the veteran had not claimed 
such.  The veteran described himself as a loner, irritable, 
easily angered, and anxious.  He also stated that he had 
impaired concentration, hypervigilance, increased startle 
response, survivor guilt, anhedonia, anorexia, and other 
symptoms.  The veteran had not previously described such 
intense symptoms.  In the August 1998 psychiatric evaluation 
report, the examiner stated that the veteran's speech was 
guarded.  He stated that the veteran was not able to name any 
of the three objects after five minutes and was unable to 
abstract proverbs.  He noted that there was no evidence of a 
thought disorder.  The examiner concluded that the veteran 
had a pattern of seriously impaired social and occupational 
functioning.  

The Board finds that the above-described symptoms are 
indicative of no more than a 70 percent evaluation under the 
old criteria.  In considering the old criteria, the evidence 
establishes that the veteran has a severe social and 
industrial impairment.  In the August 1998 VA psychiatric 
evaluation report, the examiner stated that the veteran had a 
pattern of "seriously impaired social and occupational 
functioning."  Thus, the veteran's symptoms meet the 
70 percent evaluation under the old criteria.  The Board 
finds, however, that the veteran's post-traumatic stress 
disorder symptoms do not meet the 70 percent evaluation under 
the new criteria.  Specifically, there has been no report by 
the veteran or by a medical professional that the veteran has 
suicidal ideation, obsessional rituals which interfere with 
routine activities, illogical speech, spatial disorientation, 
or neglect of personal hygiene.  Thus, the Board finds that 
the old criteria is more favorable to the veteran as to the 
70 percent evaluation.  

The Board must now consider whether an evaluation in excess 
of 70 percent is warranted as of August 18, 1998, and finds 
that it is not.  While the examiner stated that the veteran 
was unable to sustain employment for greater than seven 
months, which would imply that the veteran was essentially 
unemployable based solely on the post-traumatic stress 
disorder symptoms, the Board does not give any probative 
value to this finding.  The examiner clearly based his 
determination on the veteran's history, which, as stated 
above, has been inconsistent throughout the record.  The work 
history the veteran reported in 1990 is different than that 
which he reported in 1991, 1994, 1995, etc.  The Board, 
again, does not put any probative weight into the veteran's 
report of his work history.  Thus, in considering the 
100 percent evaluation under the old criteria, there is no 
probative evidence that the veteran is virtually isolated in 
his community or that he is not in touch with reality.  The 
Board agrees that the veteran's service-connected post-
traumatic stress disorder severely affected his ability to 
obtain and retain employment, which the 70 percent evaluation 
under the old criteria contemplates.  As stated above, the 
Board finds that the veteran's post-traumatic stress disorder 
symptoms do not meet the 70 percent evaluation under the new 
criteria, and thus it follows that he does not meet the 
100 percent criteria, which contemplates a person who is not 
in touch with reality.  As stated above, the veteran has 
never exhibited such symptoms as of August 1998.

The veteran is competent to report his symptoms, although 
assessing the severity of such symptoms would largely fall 
within the realm of a medical determination, as to what 
supportive, underlying clinical findings may, or may not, be 
present.  To the extent that the veteran has asserted that 
his service-connected post-traumatic stress disorder 
warranted an evaluation in excess of 70 percent as of August 
1998, the Board finds that the evidence does not support his 
contentions, for the reasons stated above.  The Board is 
responsible for weighing all of the evidence and finds that 
the preponderance of it is against an evaluation in excess of 
70 percent as of August 18, 1998, and there is no doubt to be 
resolved.  Gilbert, 1 Vet. App. at 55.

B.  Left knee

Service medical records show several occasions on which the 
veteran received treatment for his left knee, including a 
medial meniscectomy in March 1967.  Subsequent to service, 
his initial claim for compensation benefits was received in 
June 1990, and service connection for meniscectomy residuals 
of the left knee was granted in December 1990, assigned a 
noncompensable evaluation.  

In December 1993, an orthopedic evaluation of the veteran's 
left knee was conducted.  His chief complaint was instability 
of the left knee.  On examination, the examiner stated the 
veteran had range of motion from 0 to 120 degrees.  He noted 
there was instability to valgus stress, although anterior and 
posterior drawer signs were negative.  The examiner concluded 
that the veteran had grade II medial instability, and a brace 
and physical therapy were recommended.

In a VA Form 9, Appeal to the Board of Veterans' Appeals, 
received on June 13, 1994, the veteran stated that he had 
restricted use of his left knee and asked for a higher 
evaluation.  He noted he had been seen in December 1993, at 
which time his left knee was found to be unstable and he was 
fitted for a brace for support.  The veteran stated that his 
left knee limited his capabilities as a painter.

In July 1995, the veteran filed a claim for an increased 
rating for his left knee disability, and the rating was 
increased to 20 percent by rating action dated in November 
1995, effective in December 1993, the date of the VA 
orthopedic consultation.  

An August 1995 VA examination report shows that the veteran 
complained of instability in his left knee despite the brace.  
He stated that it handicapped him with his work because he 
needed to climb high ladders to paint.  On examination, the 
examiner stated that the left knee deviated slightly on 
weight-bearing.  He noted that it was puffy to some extent.  
The examiner stated that the left knee was four centimeters 
larger in circumference than the right, while the left calf 
was three centimeters smaller than the right.  He stated the 
left knee was limited by 20 degrees of flexion.  The examiner 
stated the ligaments seemed to need extra support, 
anteriorly, posteriorly, and laterally.  He noted that the 
veteran had a 16 centimeter scar curved around the medial 
aspect of the left patella.  He concluded that the veteran 
had an unstable left knee, and was wearing a fairly heavy 
brace during his waking hours.  X-rays taken at that time 
showed changes including degenerative joint disease and 
minimal joint effusion, suggestive of ongoing synovitis.  

Records from a private physician, dated in June 1996, show 
that the veteran was evaluated for his left knee.  The 
private physician noted that the veteran had severe wasting 
of the quadriceps and hamstrings in the left leg.  He stated 
the veteran's range of motion was from 0 to 95 degrees.  The 
private physician noted the veteran had some valgus deformity 
and valgus stress.  X-rays taken at that time revealed 
degenerative joint disease.  The veteran was referred for a 
magnetic resonance imaging (MRI), which disclosed multiple 
abnormalities, including a chronic tear of the anterior 
cruciate ligament, chronic patellar tendonitis, fairly 
extensive bony degenerative changes, chondromalacia and 
abnormal menisci.  On a follow-up record, it was noted that 
the veteran had an anterior cruciate tear, as well as severe 
arthritic changes accompanied by a lot of muscle wasting.  A 
program of physical therapy was started, and he was to be 
given a new anterior cruciate brace.  

An August 1998 VA examination report shows the veteran 
related that he had worked as a house painter for the past 25 
years.  He stated, however, because of persistent left knee 
instability, his work capacity had been severely limited, and 
he was currently able to work only about two days per week.  
On examination, the examiner noted the veteran walked with a 
halting gait.  The examiner stated the incision scar was not 
inflamed or tender.  He reported that the veteran had active 
and passive range of motion of 0 to 120 degrees and no 
effusion.  The examiner stated the veteran had pain on 
patello-femoral compression.  There was no evidence of medial 
or lateral collateral ligament laxity, but he had a positive 
Lachman test and positive anterior drawer sign.  The 
impression was tricompartmental arthritis of the left knee, 
moderately severe, and anterior instability of the left knee, 
moderately severe.  The examiner noted that the veteran had a 
significant disability consisting of moderately severe 
instability.  He opined that the veteran would not be 
employable as a house painter with his knee in its present 
condition.  He noted that the normal range of motion of the 
knee was 0 to 140 degrees.  

1.  Instability of the left knee

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  

The Board notes that currently, the veteran's service-
connected left knee, based upon instability, is evaluated as 
follows:

From December 8, 1993, to July 5, 1995		20 percent 
disabling
From July 6, 1995, to present				30 percent 
disabling

The Board notes that in its November 2000 decision, it 
granted the 30 percent evaluation for the meniscectomy 
residuals of the left knee based upon the veteran filing a 
claim for an increased evaluation in July 1995 and the 
findings in the August 1995 and August 1998 VA examination 
reports.  However, upon a second, more thorough, review of 
the evidence of record, the Board finds that the veteran 
filed a claim for an increased evaluation for his left knee 
on June 13, 1994, in a VA Form 9.  Thus, the Board finds that 
because it granted the increased evaluation based upon the 
date the veteran filed his claim, which it has now determined 
is earlier than the July 1995 claim, that the 30 percent 
evaluation for the meniscectomy residuals of the left knee 
should be June 14, 1994-the earlier date that the veteran 
filed a claim for increased compensation.  

The Board must now determine if an evaluation in excess of 
30 percent as of June 14, 1994, is warranted for the 
meniscectomy residuals of the left knee based upon lateral 
instability, and it finds that it is not.  Initially, the 
Board notes that the 30 percent evaluation is the maximum 
evaluation for Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Thus, the only way the veteran could 
receive an evaluation in excess of 30 percent for the left 
knee is if he had ankylosis of the left knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2001).  The evidence of record 
has established that the left knee is not ankylosed, and thus 
an evaluation under Diagnostic Code 5256 is not appropriate.  
See id.

Additionally, the Board notes that the Court has held that 
DeLuca v. Brown, 8 Vet. App. 202 (1995), is not applicable to 
Diagnostic Code 5257.  See Johnson v. Brown, 9 Vet. App 7, 11 
(1996).  In that case, the Court stated the following:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the [Board] evaluated the 
claim under D[iagnostic] C[ode] 5257.  
This D[iagnostic] C[ode] is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.

Id.  Thus an evaluation in excess of 30 percent for 
meniscectomy residuals of the left knee cannot be granted 
based upon the Court's holding in DeLuca.

The Board must address the scar on the veteran's left knee, 
as it has been addressed by VA examiners.  A 10 percent 
disability evaluation is warranted for superficial scars 
which are poorly nourished and have repeated ulcerations, or 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2001).  Other 
scars are rated on the basis of limitation on function of the 
body part that they affect.  38 C.F.R. § 4.118, Diagnostic 
Codes 7805 (2001).  The veteran's scar on her left knee has 
been reported as being neither inflamed nor tender.  The 
veteran has not had any complaints referable to the scar.  
Thus, the Board finds that a separate evaluation for the scar 
on the left knee is not warranted.  See id.

The Board must also determine whether an evaluation in excess 
of 20 percent for meniscectomy residuals of the left knee, 
based upon instability, is warranted prior to June 13, 1994, 
and finds that it is not.  In the December 1993 VA treatment 
report, it showed that the examiner determined the veteran 
had grade II medial instability, with negative anterior and 
posterior drawer signs.  Such symptomatology is reflective of 
the moderate impairment contemplated by a 20 percent 
evaluation.

However, on the VA examination in August 1995, the veteran's 
left knee was swollen, his calf showed some atrophy, and he 
had instability anteriorly, posteriorly and laterally.  In 
June 1996, severe wasting of the quadriceps and hamstrings 
was reported, and he had moderately severe instability of the 
left knee.  An MRI showed a torn anterior cruciate ligament.  
The Board finds that the August 1995 VA examination report, 
the June 1996 private medical record, and the August 1998 VA 
examination report showed that there was an increase in the 
veteran's symptoms as to his left knee compared to the 
December 1993 clinical findings.  As stated above, the 
veteran filed a claim for an increased evaluation on June 13, 
1994, which date the Board has used to grant the 30 percent 
evaluation.  Prior to that time, the veteran's meniscectomy 
residuals of the left knee had no more than moderate 
instability and thus was no more than 20 percent disabling.  
Again, a finding of Grade II medial instability is indicative 
of no more than a 20 percent evaluation.

The veteran is competent to report her symptoms.  To the 
extent that he stated that he warranted an earlier effective 
date for the 30 percent evaluation assigned for the left knee 
based upon instability, he was correct, and the Board has 
granted an effective date of June 13, 1994.  To the extent 
that he has stated that he warrants more than a 30 percent 
evaluation as of June 13, 1994, and more than a 20 percent 
evaluation prior to June 13, 1994, the medical findings do 
not support his assertion.  The Board attaches far greater 
probative weight to the clinical findings of skilled, 
unbiased professionals than to the veteran's statements, even 
if sworn, in support of a claim for monetary benefits.  To 
this extent, the preponderance of the evidence is against his 
claims, and there is no doubt to be resolved.  See Gilbert, 
1 Vet. App. at 55.

2.  Arthritis of the left knee

Diagnostic Code 5010 requires that degenerative arthritis be 
established by x-ray findings and be rated on the basis of 
limitation of motion.  See 38 C.F.R. §§ 4.71a, Diagnostic 
Code 5010 (2001).  When, however, limitation of motion of the 
specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2001).  

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2001).

The Board notes that currently, the veteran's service-
connected left knee, based upon arthritis, is evaluated as 
follows:

From July 6, 1995, to present				10 percent 
disabling

The veteran is seeking an earlier effective date for the 
award of service connection for arthritis in the left knee 
and he is seeking an evaluation in excess of 10 percent for 
such disability.  Initially, when the RO granted the separate 
evaluation for arthritis of the left knee, it granted it as 
of August 18, 1998.  The Board, in its November 2000 
decision, recognized that the veteran had filed a claim for 
an increased evaluation for his left knee on July 6, 1995, 
and that arthritis was shown at the time of the August 1995 
VA examination and granted the separate evaluation as of the 
date of the veteran's claim for an increased evaluation.  
However, upon a second review of the evidence of record, the 
Board realizes that the veteran filed a claim for an 
increased evaluation for the left knee in a June 1994 VA Form 
9.  The RO did not take any action following that submission, 
and the veteran submitted a second claim for an increased 
evaluation in July 1995.  The first time arthritis was shown 
in the left knee was when the veteran underwent the VA 
examination in August 1995.  The Board finds that the veteran 
should not be penalized for the failure to be examined 
earlier than August 1995, and that an effective date of June 
13, 1994, is warranted for the assignment of a 10 percent 
evaluation for arthritis of the left knee.

The veteran has claimed that he warrants more than a 
10 percent evaluation for the arthritis in his right knee.  
As stated above, the veteran's arthritis is to be rated based 
upon limitation of motion.  In August 1995, the examiner 
stated that the veteran's flexion was limited by 20 degrees.  
In June 1996, the private physician stated that the veteran's 
range of motion was 0 to 95 degrees.  In August 1998, the 
examiner stated that the veteran's range of motion was 0 to 
120 degrees.  The Board notes that there has been no report 
of limitation of extension.  The veteran's flexion has been, 
at worst, to 95 degrees.  This does not warrant a compensable 
evaluation under Diagnostic Code 5260.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Thus, the veteran's arthritis 
should be evaluated based upon the criteria laid out under 
Diagnostic Code 5003.  There, it states that a 10 percent 
evaluation is for application for each such major joint or 
group of minor joints affected by limitation of motion.  
Under 38 C.F.R. § 4.45(f) (2001), it states that for the 
purpose of rating disability from arthritis, the knee is 
considered a major joint.  Thus, the Board finds that the 
veteran's arthritis of the left knee is appropriately rated 
at 10 percent.  

The Board must now consider whether an evaluation in excess 
of 10 percent for the left knee based upon limitation of 
motion and the presence of arthritis is warranted.  An 
increased evaluation may be based on either actual limitation 
of motion or the functional equivalent of limitation of 
motion due to less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran has 
complained of pain, which is contemplated by the 10 percent 
evaluation.  See 38 C.F.R. § 4.59 (intent of rating schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability and entitled to at 
least the minimum compensable evaluation for the joint).  The 
10 percent evaluation contemplates mild functional 
impairment.  As stated above, the reported ranges of motion 
do not warrant a compensable evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  The Board finds that the 
veteran's functional impairment, as to arthritis, is 
indicative of no more than slight or mild functional 
impairment due to pain or any other factor and thus no more 
than a 10 percent evaluation is warranted.   

In order to warrant an evaluation in excess of 10 percent 
there must be the actual or functional equivalent of 
limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260, 5261.  
The evidence reflects that there is no more than the 
functional equivalent of minimal limitation of motion.

The veteran is competent to report his symptoms.  To the 
extent that he asserted he warranted an earlier effective 
date for the grant of a separate evaluation for his left knee 
based upon arthritis, he is correct, and the Board has 
granted him an earlier effective date of June 13, 1994.  
However, to the extent that he has implied he warrants more 
than a separate 10 percent evaluation and a possible earlier 
effective date than the one the Board has granted, the 
medical findings and the evidence of record do not support 
his contentions.  The Board attaches far greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements, even if 
sworn, in support of a claim for monetary benefits.  Taking 
the veteran's contentions into account and the medical 
findings, a separately-assigned evaluation in excess of 
10 percent is not warranted, nor is an effective date earlier 
than June 14, 1994, warranted, based upon the presence of 
arthritis and limitation of motion.  To this extent, the 
preponderance of the evidence is against his claim, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

C.  Extraschedular consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2001).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).


ORDER

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder as of March 31, 1993, is 
denied.

Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder as of August 18, 1998, is 
denied.

Entitlement to an evaluation in excess of 30 percent for 
meniscectomy residuals of the left knee is denied.

A 30 percent evaluation for meniscectomy residuals of the 
left knee, effective June 13, 1994, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.


	(CONTINUED ON NEXT PAGE)

Entitlement to an evaluation in excess of 20 percent for 
meniscectomy residuals of the left knee prior to June 13, 
1994, is denied.

Entitlement to a separate 10 percent evaluation for arthritis 
in the left knee prior to July 6, 1995, is granted, effective 
June 13, 1994, subject to the controlling regulations 
applicable to the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis of the left knee as of June 13, 1994, is 
denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

